Case 2:20-ap-02117        Doc 10    Filed 01/15/21 Entered 01/15/21 11:14:39           Desc Main
                                    Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                 )
                                       )              BK Case No. 20-54002
Jeremy M. Bartley,                     )              Chapter 7
                                       )              Judge Preston
              Debtor.                  )
____________________________________)
                                       )
Jeremy M. Bartley,                     )
                                       )
              Plaintiff,               )              AP Case No. 2:20-ap-02117
                                       )
vs.                                    )
                                       )
United States Department of Education, )
                                       )
              Defendant.               )

              STIPULATION FOR EXTENSION OF TIME TO FILE ANSWER

         On November 5, 2020, Plaintiff filed the instant complaint. The time for the United States

of America, on behalf of the Department of Education, to file an answer expires on January 15,

2020. The parties are in agreement that the United State of America shall be allowed a 21-day

extension to file an Answer or Responsive Pleading to the Complaint, up to and including

February 5, 2021.

AGREED:

DAVID M. DEVILLERS
United States Attorney

/s/ Bethany J. Hamilton
Bethany J. Hamilton (0075139)
Assistant United States Attorney
303 Marconi Blvd., Ste. 200
Columbus, Ohio 43215
(614) 469-5715 / Fax: (614) 469-5240
E-mail: bethany.hamilton@usdoj.gov
Attorney for Defendant
Case 2:20-ap-02117    Doc 10   Filed 01/15/21 Entered 01/15/21 11:14:39   Desc Main
                               Document     Page 2 of 3




/s/ Matthew J. Thompson
Matthew J. Thompson (0040759)
Nobile & Thompson Co. LPA
4876 Cemetery Road
Hilliard, Ohio 43026
(614) 529-8600 / Fax (614) 529-8656
Email: mjthompson@ntlegal.com
Attorneys for Plaintiff




                                         2
Case 2:20-ap-02117      Doc 10    Filed 01/15/21 Entered 01/15/21 11:14:39            Desc Main
                                  Document     Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 15, 2021, service of the foregoing was
made by electronic filing with the Clerk of the United States Bankruptcy Court, using the CM/ECF
system, which will send notification of such filing to the parties listed below:

                             Matthew J. Thompson, Attorney for the Debtor



                                                   /s/ Bethany J. Hamilton
                                                   Bethany J. Hamilton (0075139)
                                                   Assistant United States Attorney




                                               3
